OPINION AND ORDER
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent was guilty of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute. The Board recommends that the respondent be publicly reprimanded, and that he be required to pay the costs of this action.
Having reviewed the Board’s decision, the court adopts the findings and recommendations of the Board of Governors. The respondent is hereby publicly reprimanded for his conduct. The respondent is directed to pay the costs of this proceeding.
All concur except STEPHENS, C.J., not sitting.